IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                             Assigned on Briefs January 6, 2006

  IN RE ADOPTION OF K.M.K., D.O.B. 11/16/97, AND K.L.K., D.O.B. 4/30/01

                  JEFFREY LEE ENEIX, KERI ANN ENEIX, AND
                        CHANTILLE MARIE KARES
                                    v.
                   STEPHEN JOHN KARES AND SEAN LAURA

                    An Appeal from the Chancery Court for Henry County
                         No. 19949    Ron E. Harmon, Chancellor



                      No. W2005-02073-COA-R3-PT - Filed May 24, 2006


This is an adoption and termination of parental rights case. The maternal grandparents of the two
children at issue filed this petition requesting that the rights of the children’s father be terminated
and that the grandparents be permitted to adopt the children. The mother of the children joined in
the petition. The petitioners alleged that the father’s rights should be terminated based on his
abandonment for failing to visit or support the children for a period of four months preceding his
incarceration. After a hearing, the trial court found three grounds on which to terminate the father’s
parental rights: abandonment, persistent conditions, and the length of the father’s prison term. The
trial court also found that the children’s best interest would be served by terminating the father’s
parental rights. The father now appeals, claiming that the trial court erred in terminating his rights
based on abandonment. We affirm the trial court’s decision, because the father did not challenge
the other two grounds on which his rights were terminated, and the termination of the his rights
based on those grounds must stand.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is Affirmed

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which W. FRANK CRAWFORD , P.J., W.S.,
and ALAN E. HIGHERS, J., joined.

Beth F. Belew, Paris, Tennessee, for the appellant, Stephen John Kares.

Teresa McCaig Marshall, Paris, Tennessee, for the appellees, Jeffrey Lee Eneix and Keri Ann Eneix.
                                         MEMORANDUM OPINION1

         Chantille Mari Kares (“Mother”) is the biological mother of the two children at issue, K.M.K.
(d.o.b. November 16, 1997) and K.L.K. (d.o.b. April 30, 2001). Sean Laura is the biological father
of K.M.K., and Respondent/Appellant Stephen John Kares (“Father”), Mother’s former husband,
is the biological father of K.L.K. In addition, Mother and Father have a third child who is not at
issue in these proceedings.2 Although it is undisputed that Sean Laura is K.M.K.’s biological father,
Father was listed as K.M.K.’s father on her birth certificate. Therefore, in an abundance of caution,
the trial court terminated Father’s rights as to both children. For purposes of this Opinion, we will
presume that Father was the legal father of both children, as the analysis applies equally to both.

        On October 13, 2003, Petitioner/Appellees Jeffrey Lee Eneix and Keri Ann Eneix
(collectively, “Petitioners”), Mother’s parents, obtained legal guardianship of both of the minor
children at issue through the Michigan Probate Court. On September 9, 2004, the Michigan Court
issued a no contact order, enjoining Father from having “contact of any kind” with the children.
Thereafter, on September 23, 2004, Petitioners were granted the exclusive care, custody and control
of the children by the Juvenile Court in Henry County, Tennessee, based on the previous order
entered by the Michigan Court. Since that time, the guardianship has been dissolved.

        On March 11, 2005, Petitioners filed a petition to adopt the children in the trial court below.
Mother joined in the petition, voluntarily relinquishing her parental rights and giving her consent to
Petitioners’ adoption of the minor children. See T.C.A. § 36-1-117(f) (2005). The petition sought
to terminate the parental rights of both Sean Laura and Father on the grounds of abandonment,
alleging that each had abandoned his child by willfully failing to support or visit for a period of time
in excess of four consecutive months immediately preceding the filing of the petition. T.C.A. §§ 36-
1-113(g)(1), 36-1-102(1)(A) (2005). Petitioners asserted that terminating both fathers’ parental
rights was in the best interest of the children. As to Father, the petition further stated that, at the time
of the filing of the petition, he was serving a sentence of 72 to 120 months for assault/great bodily
harm, stalking, and felonious assault in the Ojibway Correctional Facility in Michigan.

        An order terminating Sean Laura’s parental rights to K.M.K. was entered on June 6, 2005,
and his parental rights are not at issue in this appeal. Father, however, filed a response, contesting
the adoption and the termination of his parental rights. On April 6, 2005, the trial court appointed
Father’s counsel of record to represent him in this matter.


        1
            Rule 10 of the Rules of the Court of Appeals of Tennessee states:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
        the actions of the trial court by memorandum opinion when a formal opinion would have no
        precedential value. W hen a case is decided by memorandum opinion it shall be designated
        “MEMORANDUM OPINION”, shall not be published, and shall not be cited or relied on for any
        reason in any unrelated case.

        2
            The third child is younger than K.L.K. and K.M.K. and resides with Mother.

                                                          -2-
       The trial was conducted on July 18, 2005. Father participated in the hearing via telephone
conference from the Southern Michigan Correctional facility in Jackson, Michigan, where he was
incarcerated. He testified that he was in prison for assault and assault with a deadly weapon against
Mother, which occurred on July 13, 2003. Father verified that his incarceration began on July 13,
2003, and that he remained incarcerated because he could not make the $500,000 bond. He
conceded that he had numerous other charges pending against him at the time of the assault, but he
could not recall all of the charges.

        Father testified that he and Mother last lived together in April 2003. After that, Mother filed
for divorce, and the parties’ relationship was “on and off” for a period of time. Prior to that, in
January 2003, the State of Michigan had petitioned to remove the children from the parties because
Mother did not abide by a parenting agreement to keep the children away from Father. The petition
filed in Michigan to remove the children from the parents was submitted as an exhibit at trial. It
alleged that Father threatened Mother at gunpoint, raped and sodomized her, abused cocaine, and
may have sexually abused one of his daughters. The petition also stated that the Kares home was
found to have only minimal amounts of food available, and the children’s clothes were found on the
floor saturated in feline urine. The child protection agency in Michigan had required Mother to keep
Father away from the children, and also required that she seek a legal separation or divorce from
him.

        When the children were placed in foster care in January 2003, Father was given two hours
of supervised visitation per week at a state facility. In his testimony in the trial court below, Father
claimed that he had exercised all of the visitation allowed by the State until his incarceration in July
2003. He said that the last time he spoke to the children was in February 2004. Since then, he said,
he had tried to call the children “a couple of times,” but Petitioners would not accept his phone calls.
Father testified that he had tried to send letters to the children, but he did not know whether they
received them, noting that some were returned to him. Father claimed that the only way he could
be sure to get things to the children was to have his mother mail the items to them. He said that his
mother was faithful about contacting the children, and that she called every week and mailed them
gifts on special occasions. This, he claimed, was the only means by which he had been able to
maintain contact with the children.

        From January 2003 until his incarceration in July 2003, Father paid no child support, because
no support order was entered. Father occasionally gave Petitioners money to buy the children lunch
and other such things. During that time, Father worked as a subcontractor for J & A Construction
for nine or ten dollars per hour.

         Father acknowledged that, prior to his incarceration in July 2003, the last time he had been
incarcerated was either in 1996 or 1997. At that time he was imprisoned for aggravated stalking and
assault with a dangerous weapon. The sentence for one offense was around eighteen months to four
years, and the other was two to four years; these sentences were served. Father said that the sentence
he was serving at the time of the hearing was only for the assault with a dangerous weapon, which
is a six to ten year sentence. Father is not eligible for parole until November 2008.


                                                  -3-
        Father testified that his divorce from Mother in Michigan was final, except for the issue of
custody. He said that custody of the children was initially awarded to Mother, but he filed a petition
for more parenting time. At that point, Father said, the Michigan court was made aware that
Petitioners, rather than Mother, had custody of K.M.K. and K.L.K. In light of that, Father indicated,
the proceedings regarding custody in the Michigan court had not yet been resolved. Father worried
that his younger child with Mother, who still lived with her, would not have a sibling relationship
with K.M.K. and K.L.K. if the Petitioners were permitted to adopt K.L.K. and K.M.K.

        Petitioner Keri Eneix (“Keri”), Mother’s stepmother, testified at the hearing. Keri said that
she, along with her husband, had had custody of K.L.K. and K.M.K. since October 2003. She said
that the children were removed from the care of Mother and Father in January 2003 because of the
parents’ poor living conditions, domestic violence, and drugs. She said that she had personal
knowledge of the filthy condition of their home and the severe abuse that took place there. She and
her husband did not take immediate custody of the children in January 2003, because the children
would not have been safe from Father while in their custody. Petitioners took custody of K.M.K.
and K.L.K when they relocated to Tennessee. She said that Mother completed the parenting lessons
ordered under the Michigan parenting plan, but that Father never completed the classes. To her
knowledge, the children had no contact with Father between January and May 2003. Keri said that
she had been threatened with physical harm by Father and by an inmate with whom Father had
served time in Michigan. At some point, Keri had phone calls from Father blocked so that he could
not harass the family. She acknowledged that Father had sent the children letters, but said that she
marked them “return to sender” and sent them back to the prison. Keri maintained that blocking the
telephone calls from Father and returning his letters were actions that were required under the
September 2004 no-contact order issued by the Michigan court.

       At the conclusion of the trial, the trial court terminated Father’s parental rights to K.L.K.
based on three statutory grounds:

               3. The Court finds by clear and convincing evidence that [Father] has
       abandoned the minor children . . . pursuant to T.C.A. § 36-1-102(1)(A) in that he has
       willfully failed to visit the minor children and willfully failed to pay proper child
       support for the children for a period of time in excess of four (4) consecutive months
       immediately preceding any periods of his incarceration in any correctional facility
       and preceding the filing of the Complaint. The Court specifically finds that any
       support [Father] may have provided the children was insignificant.
               4. The Court further finds that the children have been removed from the
       home of [Father] by Order of a Court for a period of six (6) months, [Father’s]
       incarceration prevents their safe return to him and, these conditions will not be
       remedied at an early date so the children may be safely returned to [Father]. Further,
       continuation of the parent and child relationship diminishes the child’s chances of
       early integration into a safe, stable and permanent home.
               5. The Court further finds that [Father] has been confined in a correction or
       detention facility by Order of a Court as a result of a criminal act under a sentence of


                                                 -4-
        ten (10) or more years and the children were under eight years of age at the time the
        sentence was ordered by the Court.
                6. Termination of [Father’s] parental rights to these children pursuant to
        T.C.A. § 36-1-113 is in the best interest of the children.
                7. The Court finds that there is clear and convincing evidence to terminate
        [Father’s] parental rights to the minor children and that said termination is in the best
        interest of the minor children considering [Father’s] criminal history, his current
        incarceration, the fact that he will be incarcerated for several more years and that
        there is an Order from Michigan, County of Genesee Probate Court, dated after
        [Father’s] incarceration, which states that it is not in the best interest of the children
        for [Father] to have contact of any kind with the children.

Thus, the trial court determined that Father’s rights should be terminated pursuant to Sections 36-1-
113(g)(1) (abandonment), 36-1-113(g)(3)(A) (persistent conditions), and 36-1-113(g)(6) (extended
period of incarceration), and concluded that terminating Father’s parental rights was in the best
interest of the children. From this order, Father now appeals.

        On appeal, Father argues that the trial court erred in concluding that he had abandoned the
children by willfully failing to visit or support them during the four months prior to his incarceration.
He claims that the evidence shows that he participated in every visit to which he was allowed prior
to his incarceration, and that even after being incarcerated, he pursued a relationship with them
through writing letters and making telephone calls. Furthermore, he claims that, during this time,
he filed several pleadings in the Michigan court in an attempt to exercise visitation with the children.
He admits that he did not support them during the pertinent time period, but claims that he did not
do so because no support was ordered. Thus, he argues, the evidence was not clear and convincing
that he intended to abandoned his children. Father makes no argument regarding the propriety of
either the trial court’s conclusions regarding the other two grounds on which his rights were
terminated, or the trial court’s best interest analysis.

         Parental termination proceedings in Tennessee are governed by statute. A party seeking to
terminate parental rights must prove two things. First, he must prove the existence of at least one
of the statutory grounds for termination. T.C.A. § 36-1-113(c)(1) (2005); In re D.L.B., 118 S.W.3d
360, 367 (Tenn. 2003); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). Second, he must prove
that terminating the parent’s parental rights is in the child’s best interest. T.C.A. § 36-1-113(c)(2)
(2005); In re A.W., 114 S.W.3d 541, 544-45 (Tenn. Ct. App. 2003); In re C.W.W., 37 S.W.3d 467,
475-76 (Tenn. Ct. App. 2000). Both elements must be proven by clear and convincing evidence.
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002); In re M.W.A., Jr., 980 S.W.2d 620, 622 (Tenn.
Ct. App. 1998). Evidence satisfying this standard eliminates any substantial doubt about the
correctness of the conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at 546; In re
C.D.B., 37 S.W.3d 925, 927 (Tenn. Ct. App. 2000).

        We review the trial court’s findings of fact de novo on the record, presuming those findings
to be correct unless the evidence preponderates otherwise. After that, because of the heightened


                                                   -5-
standard of review set forth in Section 36-1-113(c), we then determine whether those facts as found
by the trial court clearly and convincingly establish the requirements for termination. In re
Valentine, 79 S.W.3d at 548-49; In re Adoption of Muir, No. M2002-02963-COA-R3-CV, 2003
WL 22794524, at *2 (Tenn. Ct. App. Nov. 25, 2003).

        Under the statutory scheme, a parent’s rights may be terminated based on any single ground
established under Section 36-1-113(g). In re D.L.B., 118 S.W.3d at 368. Father has made a cogent
argument that the trial court erred in finding that the ground of abandonment had been established
by clear and convincing evidence. He has not, however, challenged the trial court’s conclusions
regarding the other two grounds on which his parental rights were terminated, namely, persistent
conditions and the removal of children under age eight (8) while he serves a ten-year prison term.
“When a party fails to brief an issue, the issue is waived.” Blair v. Badenhope, 940 S.W.2d 575,
576-77 (Tenn. 1996); see also T.R.A.P. 27. Because Father challenged neither the remaining two
grounds on which the termination of his parental rights was based, nor the trial court’s conclusion
that termination of his parental rights was in the children’s best interest, those matters are waived
and the termination of Father’s parental rights must stand. Consequently, we must affirm.

       The decision of the trial court is affirmed. Costs on appeal are to be taxed to Appellant
Stephen John Kares, and his surety, for which execution may issue, if necessary.




                                                      ___________________________________
                                                      HOLLY M. KIRBY, JUDGE




                                                -6-